United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2518
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Rigoberto Antillon-Castillo,             *
                                         *
             Appellant.                  *
                                    ___________

                               Submitted: December 13, 2002

                                   Filed: February 24, 2003
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RILEY, SMITH, Circuit Judges.
                         ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       Rigoberto Antillon-Castillo pleaded guilty to one count of conspiracy to
distribute 500 grams or more of methamphetamine and one count of conspiracy to
distribute 5 kilograms or more of cocaine. See 21 U.S.C. §§ 841(a)(1), 846. He
appeals his sentence, contending that the sentencing court1 failed to make adequate
findings to support the imposition of a 4-level upward adjustment to his offense level
for being a leader or organizer. See U.S.S.G. § 3B1.1(a). We affirm.

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      Under § 3B1.1(a), a 4-level increase must be imposed "[i]f the defendant was
an organizer or leader of a criminal activity that involved five or more participants or
was otherwise extensive." Mr. Antillon-Castillo's argues that before imposing the
adjustment the sentencing court was required to find that the drug distribution
conspiracy involved "five or more participants or was otherwise extensive." We
conclude, however, that here such a finding was unnecessary because the defendant
conceded at his change-of-plea hearing that he was part of a conspiracy to transport
drugs that involved himself, at least two other people in Amarillo, Texas, and at least
two people in Kansas City, Missouri.

       Mr. Antillon-Castillo also contends that the sentencing court should have made
additional findings to support its conclusion that he acted as a leader of the
conspiracy. We note that at his change-of-plea hearing, Mr. Antillon-Castillo
acknowledged that he "made arrangements" with at least four other people to
transport drugs from Amarillo to Kansas City, that more than one trip was involved,
and that this group transported more than 500 grams of methamphetamine and more
than 5 kilograms of cocaine. Mr. Antillon-Castillo also agreed that he
"coordinat[ed]" these "arrangements" and traveled from Amarillo to Kansas City to
"monitor" the shipments.

      In addition, at sentencing the government offered evidence from a detective
who had interviewed about fifty people in the course of investigating the conspiracy
and had obtained other evidence. He testified that the four individuals who
Mr. Antillon-Castillo admitted were part of the conspiracy (including his wife and his
younger brother) took orders from the defendant, as did several others. One of them,
Debra Haynes, told the detective that she was at an organizational meeting in which
Mr. Antillon-Castillo and his wife announced that they would be handling everything:
They explained how often the so-called "load vehicles" (vehicles with a secret
compartment for drugs and drug proceeds) would arrive from Amarillo and how
frequently payments for the drugs should be made to Mr. Antillon-Castillo.

                                          -2-
Ms. Haynes stated that the defendant would come to Kansas City when large
shipments of drugs were due to arrive. The detective testified that Mr. Antillon-
Castillo and his wife had a business in Amarillo, Low Rider Customs, which was
used in the conspiracy for money laundering. Also, Mr. Antillon-Castillo sent others
to Kansas City to collect debts owed to him for the drugs, and they arrived wearing
shirts with a Low Rider logo and driving a company car. A car taken in Kansas City
for a drug debt, moreover, was found at the defendant's place of business.

       The government offered evidence that another individual supplied drugs to
Mr. Antillon-Castillo and collected money from him, and the defendant argued that
he was a "middleman" rather than a "leader." After hearing the evidence, the
sentencing court found that Mr. Antillon-Castillo was "involved in significant
decision making" and concluded that he was a "leader" and "clearly more than a
manager." The term "leader" is broadly defined, see United States v. Zimmer, 299
F.3d 710, 719 (8th Cir. 2002), cert. denied, 71 U.S.L.W. 3474 (Jan. 13, 2003), and
"[d]ecision-making authority is ... strong evidence that a defendant is an organizer or
leader," United States v. Howard, 235 F.3d 366, 371 (8th Cir. 2000). Although the
sentencing court agreed that there might be people above Mr. Antillon-Castillo, it
found that this was a "big conspiracy" involving "a lot of drugs and a lot of money"
and noted that a conspiracy may have more than one leader. A defendant need not
be the leader of an organization or lead " 'all of the other participants in the activity' "
in order to be a leader under § 3B1.1(a). See Zimmer, 299 F. 3d at 719 (quoting
United States v. Bahena, 223 F.3d 797, 804 (8th Cir. 2000)); U.S.S.G. § 3B1.1
comment. n.4.

       Based on all of the circumstances, we conclude that the sentencing court made
sufficient findings to support the upward adjustment, which was supported by the
record. Cf. United States v. Ortiz, 125 F.3d 630, 633-34 (8th Cir. 1997), cert. denied,
522 U.S. 1132 (1998); United States v. Grajales-Montoya, 117 F.3d 356, 365-66 (8th



                                            -3-
Cir.1997), cert. denied, 522 U.S. 983, 1007 (1997).   Accordingly, we affirm
Mr. Antillon-Castillo's sentence.

     A true copy.

           Attest:

              CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -4-